DETAILED ACTION
This action is in response to the amendment filed on 12/23/2020.
Claims 1-5 are currently pending and have been examined. Claims 1 and 5 have been amended.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gizewski (US 20080162352 A1) in view of Martin et al. (US 20020004725 Al – hereinafter Martin) in view of Braun et al. (US 2010/0196941 A1 – hereinafter Braun)

Regarding Claim 1 (Currently Amended), Gizewski teaches  a method for treating and improving global wellness in a subject (Gizewski: [Abs]; Disclosed is a health maintenance system for comprehensive health assessment, abnormality detection, health monitoring, health pattern and trend detection, health strategy development, and health history archiving, [0041]; determine the effectiveness and adequacy, of the health maintenance system 100, and to make continuous improvements), comprising the steps of:
(i) compiling medical and dental history data from a subject Gizewski is depicting the collection of the subject history data and that includes medical, physiological which includes dental and many other characteristics (Gizewski: [0058]; The data acquisition module may be designed to perform the function of collecting and compiling the data used for identifying unique  data may, in part, be derived from information compiled in previous databases including, the personal identification data, physical characteristics data and health profile data, [0202]; Physical characteristics may include height, weight, body fat ratio, body symmetry and dimensions, skin shade, skin texture, eye color, hair growth, hair color, hair texture, strength symmetry, endurance, coordination, posture, gait, nail growth, nail features, feet size, physical peculiarities, physical deformities, growths blemishes, teeth and gum condition), stored at a combined database),
 (iv) using a computer program to compare the compiled medical and dental history data of (iii) … to a reference set of desired health and wellness goals for the subject and to generate a digital wellness landscape of the subject's current state of global wellness Gizewski discloses using the analysis and history data collected to compare to different references such as history, medical research, group of patients, normal criteria to generate a wellness or treatment strategies in order to achieve final objective(s) (Gizewski: [0118]; the comparative analysis may be used to compare the subscriber's current health characteristics against their historical characteristics in order to detect changes, [0122]; In pattern deviation, current health characteristics may be screened against previous established ranges of fluctuation or patterns in order to identify deviations, [0131]; Scientific and medical knowledge, authoritative standards and comparative 
(v) based on the comparison, computing a path of behavioral steps according to a minimum step criterion, said path begins beginning at the point of the subject's current status on the digital wellness landscape and ending at the desired health and wellness goals Gizewski discloses defining the pattern of the current patient status and the expected results being measured at different steps that beings at initial phase to end phase and considering the different elements such as historical recovery rate used in combination with references and other factors in determining minimum steps (Gizewski: [0112]; the data may be subject to a patterns-analysis, which identifies repetitive fluctuations in order to establish predictable patterns, ranges of fluctuation and rate of change. Where possible, certain pattern fluctuations are linked to 
(vi) using the computed path of minimum steps to prescribe a treatment plan, for the subject to achieve improved global wellness; wherein, when the subject follows the treatment plan, the subject progresses toward the desired health and wellness goals and the method thereby treats and improves global wellness in the subject  Gizewski discloses prescribing a health product/service to a subject where the prescribed product/service is for subject treatment strategy that is based on recommendation and measuring the subject history and adherence to follow orders and instructions will determine the success probabilities of the treatment plan (Gizewski: [Abs]; prescribes at least one customized subscriber health product, [0013]; developing and customizing at least one health product for the subscriber, [0069]; The treatment effectiveness monitoring process includes the monitoring of specific psychological, physical, physiological and behavioral characteristics in order to determine the effectiveness of a prescribed treatment or the progression toward a goal or objective, [0123]; The deductive-response may be generated by a program, within the CDPU 400, and may be a recommendation to the subscriber in response to the program's assessment of new or existing data, [0233]; Prescribed special diet program objectives are reviewed to determine whether adequate progress being made. In those cases where the subscriber fails to meet an objective, the SDMP issues an ADVISORY and the SDDSP may be prompted to make adjustments or modifications to the special diet program that would further enhance the subscriber's probability of success, [0241]; The data analysis activity assesses the subscriber's historical project success-ratio and their patterns-of-execution (i.e. the level of self-motivation and ability to follow instructions and 
Gizewski discloses analyzing a saliva (oral cavity sample) using analyzer (Gizewski: [0093], [claim 21], Gizewski does not explicitly disclose the performing the current periodontal analysis and collection of the oral cavity sample to perform periodontal analysis using biomarker and use the current analysis and results of biomarker tests against a reference.

Martin teaches
(ii) performing a current periodontal analysis … Martin discloses a current evaluation of the patient current periodontal and dental analysis as shown in table 1 (Martin: [Fig. 5], [0007]; the dentist inputs an enumerated list of the patient's symptoms into a computer program which outputs a quantified indicator of the patient's likelihood of either having periodontal disease, or if the patient's periodontal disease is in remission, having an exacerbation of the periodontal disease, [0087]; The healthcare system then receives updated clinical information, listed in Table 1, reflecting a patient's current condition (step 526)
(iv) using a computer program to compare …the current periodontal analysis of (ii), …to a reference set of desired health and wellness goals for the subject Martin discloses a compression of the periodontal analysis outcome to the expected outcome of the plan that meets the objectives of both the patient and provider (Martin: [0039]; A client computer at a research organization may perform a similar function of comparing data collected by the healthcare system to determine treatment planning trends and provide suggestions regarding effective treatment plans for specified conditions and levels of risk, [0048]; By considering the patient and  The outcomes assessment report provides information reflecting how the actual outcomes of a treatment plan compare to the expected outcomes of the plan).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gizewski to incorporate the process of obtaining the periodontal current status in addition to set the treatment plan and monitor is outcomes, as taught by Martin which will help monitoring the health status and wellness of the subject providing a quality preventive care and lower healthcare cost (Martin: [0028]; This comprehensive, preventive treatment planning model requires fewer procedures on a long-term basis, thereby yielding higher quality, more effective, and lower cost healthcare).
The combination of Gizewski in view of Martin discloses analyzing analysis of current periodontal status, Gizewski in view of Martin does not explicitly disclose the collection step of the oral cavity sample and the performing an assay on the sample to detect biomarker data from the results of the assay and calculated against a reference.

 Braun teaches 
(ii) … taking an oral sample from the subject Braun discloses collecting an sample (e.g. oral sample) from a subject (Braun: [0065]; the kit comprising a sterile container for sample 
 (iii) assaying the oral sample for indication of:
at least one biomarker of inflammation; or
infection by a pathogen selected from the genera Aggregatibacter, Campylobacter, Capnocytophaga, Eikenella, Eubacterium, Fusobacterium, Peptostreptococcus (Micromonas), Porphyromonas, Prevotella, Tannerella, and Treponema; or any combination thereof Braun discloses a evaluating the oral sample using at least tow or more biomarkers selected from a plurality of biomarkers (Braun: [0012]; determining the probability of an oral disease state comprising the step of determining the levels of two or more biomarkers in a sample from a first individual, said levels of said two or more biomarkers indicating the probability of said oral disease state, [0024]; the two or more biomarkers are selected from the group consisting of Aggregatibacter actinomycetemcomitans, Campylobacter rectus, Fusobacterium nucleatum, Prevotella intermedia, Porphyromonas gingivalis, Tannerella forsythia, Treponema denticola, … and combinations thereof, [0042]; a method using combinations of 14 pro-inflammatory and bone-specific markers from patient samples coupled with plaque biofilm pathogens …for the identification of periodontal disease, [0051], [0086], [Claim 12]) 
(iv) using a computer program to compare the compiled …dental history data of (i), … , the results of the assay of (iii) to a reference set of desired health and wellness goals for the subject Braun discloses evaluation of subjects periodontitis and compare the results of assay to earlier or older results to evaluate oral disease, progress, and treatment and using a healthy markers for reference (Braun: [Table 4, 5], [0015]; the levels of two or more biomarkers are indicative of susceptibility to oral disease if said levels of said two or more biomarkers from a 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gizewski and Martin to incorporate the process of obtaining the oral cavity sample and evaluate the sample using biomarkers, as taught by Braun which helps evaluating and predicting a periodontal disease  (Braun: [0006]; The periodontal diseases are among the most common infectious diseases in humans, [0009]; there are at present no diagnostic tests available which have been demonstrated to be highly predictive for periodontal disease, [0011]).

Regarding Claim 2 (Previously presented), the combination of Gizewski, Martin, and Braun teaches the method of claim 1, further comprising repeating one or more of steps (i) - (vi) at various time points over the course of the assessment and treatment Gizewski teaches treatment intervals (Gizewski:[Fig. 1], [claim 51]; The health maintenance system of claim 43, wherein the diet and nutritional data includes systematically recording the subscriber's dietary and nutritional intake including food descriptions and methods of preparation, drink descriptions quantity ingested, food and drink preferences, frequency ingested, and eating practices and patterns over time, [0041]; the DMAU-CC 800 compiles and maintains the subscriber's master health history archives, controls and updates reference materials, and evaluates population patterns and trends to determine the effectiveness and adequacy, of the health maintenance system 100, and to make continuous improvements, [0160]; The data may be maintained current through a regular updating process that involves systematic proactive and reactive queries). Martin is teaching also the assessment of the subject and treatment plan are done based on risk 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 3 (Previously presented), the combination of Gizewski, Martin, and Braun teaches the method of claim 1, further comprising recording the subject's progress (Gizewski: [0130]; The update monitoring process may be activated whenever certain new health values or a change in a condition is entered into the system. Up-date monitoring may performed over a relatively short period of time and may be designed to verify a condition or detect deviations from the subscriber's personal norms, authoritative standards, and the population norms, [0144]; The measured values are compared against the subscriber's pre-treatment baseline and against authoritative standards in order to determine whether progress is being made). Martin discloses (Martin: [0087]; The healthcare system then receives updated clinical information, listed in Table 1, reflecting a patient's current condition (step 526). The healthcare system captures this information during outcomes assessment to track a patient's progress). Braun discloses using biomarkers to identify progression of oral disease using collected data of current marker level and older measured level(s) (Braun: [0017]; the levels of two or more biomarkers are indicative of progression of oral disease if said levels of said two or more biomarkers from a 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 4 (Previously presented), the combination of Gizewski, Martin, and Braun teaches the method of claim 3, further comprising re-computing a path of behavioral steps according to a minimum step criterion based on the recorded progress, using the re-computed path to prescribe an adjusted the treatment plan based on the subject's achieved intermediate stepped results (Gizewski: [0186]; In the patterns and trends analysis of MHHA 850 data, the HHAAT-CC 870 continuously monitors subscriber health history data to establish or update the aggregate subscriber patterns. As used herein, 'subscriber patterns' refer to the predictable ranges of the subscriber's health characteristics as recorded over time, [0189]; Information derived from the objective effectiveness data categories enables the SAT 880 to monitor and assess the cumulative success rate and failure rate, of programs and services, in meeting their predetermined objectives… The CDPUs 400 systematically assigns each an objective which, in turn, is divided into sequential elements that are quantifiable and significant in their own right. These elements can be referred to as steps or phases. Along with monitoring the objectives, the CDPU 400 monitors and responds to each of the objective's steps… The response part may be triggered when the subscriber fails to successfully complete a step. Responses include an assessment of the situation and recalibration of the CDPU 400 program responsible for developing the current solution. Once recalibrated, the program establishes a modified "path-forward" which can include changes to the current step and subsequent steps, as well as schedule 
Martin discloses evaluating the risk value according to the plan and if any new input to the risk factors that will impact the patient outcome assessment, the system will update and recalculate the plan risk assessment and adjust the treatment objectives (Martin: [0057]; the healthcare system uses the patient outcomes assessment information to automatically update, i.e., adjust, the risk value computed during risk assessment (step 216). The risk update process re-calculates a computed risk value… This re-calculation considers the value of risk adjustment factors that represent trends in risk values among all patient…, [0058], [0077]; ).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.


Regarding Claim 5 (Currently Amended), Gizewski teaches a system for treating and improving global wellness in a subject (Gizewski: [Abs]; Disclosed is a health maintenance system for comprehensive health assessment, abnormality detection, health monitoring, health pattern and trend detection, health strategy development, and health history archiving, [0068]; [0068] The data in the report module may be sent to the product and services module where subscriber's physical characteristics, physiological performance, behaviors, medical history, current medical treatments, predispositions and preference may then be taken into consideration , said system comprising:
(i) medical and dental history data from a subject… Gizewski is depicting the collection of the subject history data and that includes medical, physiological which includes dental and many other characteristics (Gizewski: [0058]; The data acquisition module may be designed to perform the function of collecting and compiling the data used for identifying unique personal, physical, psychological, behavioral and physiological characteristics of the subscriber. This includes personal descriptive data, health history, family health history, physical characteristics, physiological characteristics, body dimensions, mental acuteness, physical fitness, behaviors, medical conditions, allergies, injuries, disabilities, medications, medical therapies/treatments, nutrition, eating patterns, sleep patterns, and the like) where the physiological characteristics include gum and teeth condition, ([0112]; The health baseline data may, in part, be derived from information compiled in previous databases including, the personal identification data, physical characteristics data and health profile data, [0202]; Physical characteristics may include height, weight, body fat ratio, body symmetry and dimensions, skin shade, skin texture, eye color, hair growth, hair color, hair texture, strength symmetry, endurance, coordination, posture, gait, nail growth, nail features, feet size, physical peculiarities, physical deformities, growths blemishes, teeth and gum condition), stored at a combined database);
(ii) a database comprising a reference set of desired dental and medical health and wellness endpoints in a computer-readable storage medium (Gizewski: [0044]; The CDM 210 incorporates the software and hardware components needed to directly interact with the subscriber. As shown in FIG. 4, the CDM 210 is comprised of a data processing and data distribution unit 212 ( also referred to as data processor 212); a hard drive memory 214 or 
(iv) a computer program for comparing the medical and dental history data, …to the reference set of desired dental and medical health and wellness endpoints of (i) (Gizewski: [0118]; the comparative analysis may be used to compare the subscriber's current health characteristics against their historical characteristics in order to detect changes, [0122]; In pattern deviation, current health characteristics may be screened against previous established ranges of fluctuation or patterns in order to identify deviations, [0131]; Scientific and medical knowledge, authoritative standards and comparative assessments, to similar population groups, may be used in order to calculate the statistical probability that a situation or condition will improve, degrade, or remain static. More specifically this includes calculating the probable rate at which a certain condition will change…  This may be particularly important since these projections help establish intervention strategies that may prevent or mitigate some of their effects, [0237]; The baseline, or more specifically the subscriber's starting condition and corresponding ranges of fluctuation in their psychological, physical and physiological characteristics, may be compared against the subscriber's current characteristics in order to detect changes that could suggest , wherein the processor computes and provides an output digital wellness landscape and recommendation for a treatment plan comprising behavioral steps (Gizewski: [0112]; the data may be subject to a patterns-analysis, which identifies repetitive fluctuations in order to establish predictable patterns, ranges of fluctuation and rate of change. Where possible, certain pattern fluctuations are linked to predictable cycles, such as, time-of-day, seasons, and biological cycles…, [0123]; The deductive-response may be generated by a program, within the CDPU 400, and may be a recommendation to the subscriber in response to the program's assessment of new or existing data, [0189]; Information derived from the objective effectiveness data categories enables the SAT 880 to monitor and assess the cumulative success rate and failure rate, of programs and services, in meeting their predetermined objectives… The CDPUs 400 systematically assigns each an objective which, in turn, is divided into sequential elements that are quantifiable and significant in their own right. These elements can be referred to as steps or phases. Along with monitoring the objectives, the CDPU 400 monitors and responds to each of the objective's steps… The response part may be triggered when the subscriber fails to successfully complete a step... Once recalibrated, the program establishes a modified "path-forward" which can include changes to the current step and subsequent steps, as well as schedule adjustments, [0231]; To facilitate implementation and monitoring, the special diet programs may be divided into segments or phases which include the program initiation phase, several intermediate progress assessment phases, and a program termination phase), computed according to a minimum step criterion, that, when the behavioral steps are performed by the subject, the subject is treated and improves in global wellness (Gizewski: [0069]; The treatment effectiveness monitoring process includes the monitoring of specific psychological, 
Gizewski discloses analyzing a saliva (oral cavity sample) using analyzer (Gizewski: [0093], [claim 21], Gizewski does not explicitly disclose the performing the current periodontal analysis and collection of the oral cavity sample to perform periodontal analysis using biomarker and use the current analysis and results of biomarker tests against a reference.

Martin teaches
(i)… results of a current periodontal analysis … Martin discloses a current evaluation of the patient current periodontal and dental analysis as shown in table 1 (Martin: [Fig. 5], [0007]; the dentist inputs an enumerated list of the patient's symptoms into a computer program which outputs a quantified indicator of the patient's likelihood of either having periodontal disease, or if the patient's periodontal disease is in remission, having an exacerbation of the periodontal 
(iv) using a computer program to compare …the current periodontal analysis of (ii)… to a reference set of desired health and wellness goals for the subject Martin discloses a compression of the periodontal analysis outcome to the expected outcome of the plan that meets the objectives of both the patient and provider (Martin: [0039]; A client computer at a research organization may perform a similar function of comparing data collected by the healthcare system to determine treatment planning trends and provide suggestions regarding effective treatment plans for specified conditions and levels of risk, [0048]; By considering the patient and provider objectives of a treatment plan, the treatment plan may be tailored to meet those objectives, [0091]; The system then computes the other outcomes assessment scores and provides a report of the values (step 534). The outcomes assessment report provides information reflecting how the actual outcomes of a treatment plan compare to the expected outcomes of the plan).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gizewski to incorporate the process of obtaining the periodontal status in addition to set the treatment plan and monitor is outcomes, as taught by Martin which will help monitoring the health status and wellness of the subject providing a quality preventive care and lower healthcare cost (Martin: [0028]; This comprehensive, preventive treatment planning model requires fewer procedures on a long-term basis, thereby yielding higher quality, more effective, and lower cost healthcare).
The combination of Gizewski in view of Martin discloses analyzing analysis of current periodontal status, Gizewski in view of Martin does not explicitly disclose the collection step of 

Braun teaches 
(iii) a sample-collection and assaying apparatus for obtaining biomarker data from an oral sample from the subject, comprising a plurality of analyte detection regions that test for the presence of at least one biomarker of inflammation; or infection by a pathogen selected from the genera Aggregatibacter, Campylobacter, Capnocytophaga, Eikenella, Eubacterium, Fusobacterium, Peptostreptococcus (Micromonas), Porphyromonas, Prevotella, Tannerella, and Treponema; or any combination thereof Braun discloses collecting an sample (e.g. oral sample) from a subject and an assay kit for evaluating the oral sample using at least two or more biomarkers selected from a plurality of biomarkers (Braun: [0012], [0024], [0042]; a method using combinations of 14 pro-inflammatory and bone-specific markers from patient samples coupled with plaque biofilm pathogens …for the identification of periodontal disease, [0046]; The described approach evaluates multiple analytes in oral fluids, [0051], [0065]; the kit comprising a sterile container for sample collection and one or morecomponents selected from the group consisting of one or more reagents for performing the assay, …. [0066], [0067]; the various kits contemplated by the invention contain suitable reagents for carrying out assays including but not limited to immunological assays (including enzyme-linked immunosorbent assays (ELISAs) and radioimmunoassay),… [0085]-[0086], [0096], [Claim 12])
(iv) a computer program for comparing… the biomarker data from the … detection regions to the reference set of desired dental … and wellness endpoints Braun discloses evaluation of subjects periodontitis and compare the results of assay to earlier or older results to 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gizewski and Martin to incorporate the process of obtaining the oral cavity sample and evaluate the sample using biomarkers, as taught by Braun which helps evaluating and predicting a periodontal disease  (Braun: [0006]; The periodontal diseases are among the most common infectious diseases in humans, [0009]; there are at present no diagnostic tests available which have been demonstrated to be highly predictive for periodontal disease, [0011]).


Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered; however the Examiner has considered the Applicant’s arguments but does not find them persuasive for at least the following reasons: 
In the remarks, Applicant argues in substance that:

Applicant argument with respect to the 35 U.S.C. § 103 rejection on pages 4-5 in regards to claim(s) 1 and 5 have been fully considered but are moot in view of the new grounds of rejection or are not persuasive.

In response to the applicant argument neither Martin, nor Binner provide any teaching or evidence of the oral-systematic link mentioned by the Applicant, Examiner respectfully disagree. It is noted that the feature upon which Applicant relies (i.e., " oral-systematic link ") is not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, Martin discloses using the periodontal 
Additionally, in light of the claim amendment, Examiner has added a new reference “Braun” disclosing the features of the amended claims. 
As such, Applicant's remarks are moot. The 103 rejections of independent claims 1 and 5 are maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284.  The examiner can normally be reached on M-Th 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626